Order entered April 11, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01083-CV

      MICHAEL D. HEATLEY, HEATLEY CAPITAL CORPORATION, AND HC
                      DEVELOPERS, LLC, Appellants

                                               V.

                 RED OAK 86, LP. AND CHARLES JOHNSON, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-08-09010

                                           ORDER
       The reporter’s record in this appeal was first due October 27, 2018 and to date, has not

been filed. Four orders have issued, one of which even cautioned the court reporter, Vielica

Dobbins, that she might not sit as a reporter if she did not file the record as directed. The last

order extended the deadline for filing the record to April 5, 2019, based on Ms. Dobbins’s

representation that she could file the record no later than that date as she was “almost done but

need[ed] to send exhibits off and make final payment arrangements.”

       Ms. Dobbins has not communicated with the Court to explain why the record was not

filed by the very date she requested, and the appeal will not be delayed further. Accordingly, we

ORDER Ms. Dobbins to file the record no later than Monday, April 15, at 5:00 p.m. We
caution Ms. Dobbins that failure to comply or reasonably explain any further delay will result in

an order that she not sit as a reporter until the reporter’s record is filed.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Dale

Tillery, Presiding Judge of the 134th Judicial District Court; the Honorable Bridgett N.

Whitmore, Presiding Judge of the 193rd Judicial District Court, the court for which Ms. Dobbins

is now the official reporter; Tina Thompson, Official Court Reporter for the 134th Judicial

District Court; Ms. Dobbins; and, the parties.

                                                       /s/     KEN MOLBERG
                                                               JUSTICE